United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, KENNESAW MAIN
POST OFFICE, Kennesaw, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1095
Issued: March 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2019 appellant, through counsel, filed a timely appeal from a March 22, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 22, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent
disability from work during the period February 21 through May 14, 2018 causally related to her
accepted September 29, 2017 employment injury.
FACTUAL HISTORY
On September 29, 2017 appellant, then a 48-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her neck and upper back in a motor
vehicle accident (MVA) while in the performance of duty. She stopped work on September 30,
2017 and returned to work on October 3, 2017. OWCP accepted the claim for sprains of the
ligaments of the cervical and thoracic areas of the spine.
On March 20, 2018 appellant filed a claim for wage-loss compensation (Form CA-7) for
leave without pay (LWOP) for intermittent dates of disability during the period January 6 to
March 2, 2018. An attached time analysis form (Form CA-7a) dated March 20, 2018 indicated
that she was claiming a total of 48 hours of lost time from work during this period. Appellant
stopped work completely on February 21, 2018.
OWCP received a Form CA-7 on March 21, 2018 wherein appellant claimed LWOP for
disability for the period March 3 through 16, 2018.
In a development letter dated March 27, 2018, OWCP requested that appellant provide
additional medical information supporting that she was disabled for the periods claimed on the
CA-7 forms.
On April 3, 2018 appellant filed a Form CA-7 requesting LWOP for disability from
March 17 through 30, 2018. In an attached Form CA-7a, she claimed that she used 80 hours of
LWOP during the aforementioned period. In a development letter dated April 10, 2018, OWCP
requested additional medical evidence supporting disability during the claimed period.
Thereafter, OWCP received a February 26, 2018 report from Dr. Ryan Rosen, a Boardcertified physiatrist. Dr. Rosen noted that appellant had undergone a radiofrequency ablation at
L3-S1 earlier that month, but that performing repetitive activities at work had increased her
symptoms. He diagnosed bilateral carpal tunnel syndrome, cervical and lumbar dorsopathies,
lumbar and cervical facet syndrome, and paresthesia of the hands. Dr. Rosen advised that appellant
should remain off work for two weeks due to severe pain. He indicated that she might need surgery
for carpal tunnel syndrome and performed a steroid injection to the right lumbar paraspinal region.
In a duty status report (Form CA-17) of the same date, Dr. Rosen diagnosed facet syndrome and
carpal tunnel syndrome and opined that appellant was totally disabled from work.
In a progress report dated March 12, 2018, Dr. Rosen discussed appellant’s complaints of
increased pain in the right lower back, buttock, and groin. He diagnosed right hip pain, other
spondylosis of the sacral and sacrococcygeal region, right sacroiliac (SI) joint dysfunction, hand

2

paresthesia, and carpal tunnel syndrome.4 In a work status report and Form CA-17 of the same
date, Dr. Rosen found appellant unable to work.
On March 14, 2018 Dr. Phillip R. Langer, a Board-certified orthopedist, evaluated
appellant for “right hip pain following an [MVA] on September 29, 2017.” He diagnosed
trochanteric bursitis, a lesion of the sciatic nerve, a right hip contusion, piriformis syndrome, and
iliotibial band syndrome.
On March 15, 2018 Dr. Rosen performed a sacroiliac joint injection.
Dr. Jeffrey Y. Lee, an osteopath, treated appellant on April 2, 2018 for back pain and
identified the date of injury as September 29, 2017. On examination he found tenderness in the
right gluteal area with palpation. Dr. Lee diagnosed right hip pain, bilateral carpal tunnel
syndrome, myalgia, other spondylosis, sacral and sacrococcygeal region, right SI joint
dysfunction, lumbar facet syndrome, and paresthesias of the hand. He determined that appellant
should remain off work until her next appointment. In a work status form of the same date, Dr. Lee
found that she was disabled from employment.
On April 3, 2018 Dr. Daren Newfield, a Board-certified orthopedic surgeon, evaluated
appellant for pain in her forearms, bilaterally, and numbness of both hands. He discussed her
history of an MVA on September 29, 2017 and resulting treatment with injections and ablation of
the cervical spine. On examination Dr. Newfield found a positive Tinel’s sign on the right and a
positive compression test bilaterally. He diagnosed bilateral carpal and cubital tunnel syndrome.
Dr. Newfield asserted that it was “unlikely that one accident caused all of [appellant’s] extremity
symptoms and we do not have a single source for her issues.” He recommended a right carpal
tunnel release.
In a development letter dated April 10, 2018, OWCP advised appellant that the evidence
submitted was insufficient to support that she was disabled. It requested that she submit a report
from her attending physician supported by objective findings, explaining why she was unable to
work beginning February 21, 2018. OWCP afforded appellant 30 days to respond.
In a progress report dated April 16, 2018, Dr. Lee discussed appellant’s complaints of neck,
back, right hip, and groin pain. He diagnosed cervicalgia, lumbar and cervical dorsopathies, low
back pain, myalgia, sacral and sacrococcygeal spondylosis, cervical and lumbar facet syndrome,
lumbago, lumbar degenerative disc disease, and right S1 dysfunction. In a work status form of the
same date, Dr. Lee found that appellant could not work pending reevaluation.
On April 18, 2018 appellant filed a Form CA-7 for disability for the period March 31
through April 13, 2018. An accompanying Form CA-7a indicated that she was claiming that she
used 80 hours of LWOP during that period. On April 27, 2018 appellant filed a Form CA-7 for
LWOP for disability from April 14 through 27, 2018. An accompanying Form CA-7a indicated
that she was claiming that she used 80 hours of LWOP during that period. On May 11, 2018

4

A magnetic resonance imaging scan of the right hip obtained on March 13, 2018 revealed no abnormalities.

3

appellant filed a Form CA-7 for LWOP for disability from April 28 through May 14, 2018. An
accompanying Form CA-7a indicated that she was claiming 80 hours of LWOP.
By decision dated May 15, 2018, OWCP determined that the evidence of record established
that appellant was disabled from work for the period January 9 to 17, 2018. It, however, denied
her claims for disability from work during the period February 21 to May 14, 2018. OWCP found,
however, that appellant had not submitted sufficient medical evidence to establish that she was
totally disabled from work beginning February 21, 2018 causally related to her September 29,
2017 employment injury.
Subsequently, OWCP received an April 19, 2018 operative report from Dr. Newfield, who
performed a right carpal tunnel release on that date.5 In a progress report dated May 1, 2018,
Dr. Newfield diagnosed a contusion of the hip, trochanteric bursitis, a lesion of the sciatic nerve,
and a status post right carpal tunnel release two weeks earlier. In a work status form of the same
date, he provided restrictions for the right wrist.
In a progress report dated May 9, 2018, Dr. Lee advised that appellant’s “chief complaint
continues to be back pain across the low back with a radiating sharp, achy pain in the posterior
right leg.” He noted that she also had some pain in her neck. Dr. Lee diagnosed other lumbar
intervertebral disc displacement, myalgia, cervicalgia, dorsopathies of the cervical and lumbar
region, low back pain, spondylosis, lumbar radiculopathy, cervical and lumbar facet syndrome,
lumbago, lumbar herniated nucleus pulposus, and sacroiliac dysfunction. He provided work
restrictions and completed a work status form of the same date.
On May 14, 2018 appellant returned to modified employment.
On May 22, 2018 appellant, through counsel, requested a telephonic oral hearing before an
OWCP hearing representative.
Dr. Mark A. Flood, an osteopath, evaluated appellant on July 18, 2018 for neck and back
pain after a motor vehicle collision on September 29, 2017. He diagnosed intervertebral disc
displacement of the lumbar region, cervical disc displacement, herniated disc at C6-7, cervical
spondylosis at C5-6 and C6-7, left C6 and C7 radiculopathies, disc bulge at L4-5, lumbar
spondylosis at L4-5 and L5-S1 bilaterally, and right lower extremity pain and paresthesias.
Dr. Flood recommended a total disc replacement at C5-6 and C6-7.
On August 30, 2018 OWCP expanded the acceptance of appellant’s claim to include
cervical and lumbar disc herniations and cervical and lumbar radiculopathy. In a telephone call
dated September 13, 2018, an OWCP nurse advised that appellant had been off work due to neck
surgery beginning August 29, 2018.6
During the telephonic hearing held on October 15, 2018 appellant testified that she missed
work intermittently beginning in January 2019 and stopped work completely from February 21 to

5

On March 15 and April 26, 2018 Dr. Rosen performed sacroiliac injections and diagnosed SI joint dysfunction.

6

OWCP paid her wage-loss compensation for total disability from work beginning August 29, 2018.

4

May 14, 2018. During that period, she underwent carpal tunnel surgery. Appellant asserted that
her physician had taken her off work because of neck pain.
By decision dated December 21, 2018, an OWCP hearing representative affirmed the
May 15, 2018 decision. She found that appellant had not submitted sufficient medical evidence to
establish that appellant was “totally disabled from work beginning February 21, 2018” causally
related to her September 29, 2017 employment injury.
On February 11, 2019 appellant, through counsel, requested reconsideration.
By decision dated March 22, 2019, OWCP denied modification of the December 21, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim.8 Under FECA the term disability means incapacity, because
of an employment injury, to earn the wages that the employee was receiving at the time of injury.9
For each period of disability claimed, the employee has the burden of proof to establish that he or
she was disabled from work as a result of the accepted employment injury.10 Whether a particular
injury causes an employee to become disabled from work, and the duration of that disability, are
medical issues that must be proven by a preponderance of probative and reliable medical opinion
evidence.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.12
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed claims for wage-loss compensation for intermittent disability from
January 6 through March 2, 2018. OWCP found that she was entitled to compensation from
January 9 to 17, 2018, but denied her claim for compensation from February 21 through

7

Supra note 2.

8

See L.S., Docket No. 18-0264 (issued January 28, 2020); B.O., Docket No. 19-0392 (issued July 12, 2019).

9

20 C.F.R. § 10.5(f); J.S., Docket No. 19-1035 (issued January 24, 2020).

10

T.W., Docket No. 19-1286 (issued January 13, 2020).

11

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

See M.J., Docket No. 19-1287 (issued January 13, 2020); William A. Archer, 55 ECAB 674 (2004).

5

May 14, 2018. It, however, did not address the remaining dates claimed by appellant from
January 6 through 9, and January 17 through February 21, 2018.
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.13 Section 10.126 of FECA’s
implementing regulations provides that a decision shall contain findings of fact and a statement of
reasons and a statement of reasons.14 OWCP’s procedures provide that the reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.15
As OWCP did not determine whether appellant was entitled to wage-loss compensation for
all the claimed dates, the Board will set aside the March 22, 2019 decision.16 On remand it shall
make findings of fact and provide a statement of reasons regarding whether she is entitled to any
intermittent wage-loss compensation for the claimed period. Following this and other such further
development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

5 U.S.C. § 8124(a).

14

20 C.F.R. § 10.126. E.P., Docket No. 20-0026 (issued August 21, 2020).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

16

E.P., supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

